DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 10/15/2020.
Claims 1, 7, 14, and 19 are amended.
Claims 8, 10, 13, and 18 are cancelled.
Claims 1-7, 9, 11-12, 14-17, 19, and 20 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 10/15/2020 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. It is noted that the Applicant argues that each half of the section profile effectively brackets the inner bowl, surrounding it on three sides, and thereby retains the inner bowl in a maintained position. However, this is not commensurate in scope with claim 1, as the claim merely requires “the internal support ridge extends [below] the inner bowl along the vertical axis and the top ridge of the outer bowl extends [above] the inner bowl along the vertical axis.” Furthermore, it is noted that the Applicant argues that since a mouth portion only exists to the left of the profile the section profile is not symmetric about the center axis. The Examiner notes that the Applicant appears to be arguing the section profile itself is not symmetric. However, it is noted that the claim can be reasonably interpreted such that a half section profile is symmetric about a vertical axis with the other symmetric half of the section profile. 

Priority
This application is a CIP of and claims benefit to PCT/US1466709. As noted in the office action dated 11/30/2018, claim 1 recites “a first, inner bowl component” and “a second, outer bowl component” 

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, the claim limitations “the outer bowl” and “the inner bowl” should be changed to --the outer bowl component—and --the inner bowl component—to match the rest of the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11-12, 14-17, 19-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “the internal support ridge of the outer bowl extends above the inner bowl along the vertical axis and the top ridge of the outer bowl extends below the inner bowl along the vertical axis” is indefinite. Specifically, claim 1 recites “an internal support ridge supporting a lower terminus of the first inner bowl component” and “a top ridge partially covering an upper terminus of the first inner bowl component.” It is unclear how the internal support ridge would extend above the inner bowl component or the top ridge extends below the inner bowl component since the internal support ridge supports the bottom of the inner bowl component and the top ridge covers the top of the inner bowl component. The Examiner further notes that although this limitation is not indicated as being amended by Therefore, claims 2-7, 9, 11-12, 14-17, and 19-20 are rejected for their dependencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-7, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shakouri Moghadam (US 2010/0275937; hereby Shakouri) in view of Elhalwani (US 2017/0055570).
Regarding claim 1, Shakouri discloses a head for a hubble-bubble device for smoking tobacco (abstract) comprising: 
a heading section (100; Fig. 4; equivalent to a bowl) comprising:

	a holder (102; equivalent to an outer bowl component and a head) including a lower section (104; equivalent to a stalk below the head) and a section profile symmetric about a vertical axis of the outer bowl (see below), wherein each symmetric half has an internal support ridge supporting a lower terminus of the first inner bowl component (see below), and a top ridge partially covering an upper terminus of the first inner bowl component (see below),
	wherein the internal support ridge extends below the inner bowl along the vertical axis and the top ridge extends above the inner bowl along the vertical axis such that the support ridge and the top ridge each partially surround the inner bowl component when the components coupled (see Fig. 3). 
	 

    PNG
    media_image1.png
    755
    554
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    607
    460
    media_image2.png
    Greyscale

	Therefore, the device of Shakouri has two symmetric section profiles about a vertical axis with an internal support ridge and a top ridge. Furthermore, the top ridge would extend above the inner bowl component and the internal support ridge would extend below the inner bowl component when the inner bowl component is coupled to the outer bowl component (see Fig. 3). 
	Regarding the claim limitation “wherein the inner bowl has rotational symmetry,” Shakouri further discloses a tray which appears to have rotational symmetry (903; see Fig. 10, 12) since the tray has two straight sides and two curved sides. It is noted that the knob (106, 907) is removable from the tray (see Fig. 2) and therefore not considered part of the “inner bowl component.” If the tray is not considered to have rotational symmetry, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the tray since such a modification would have involved a mere change shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).

Elhalwani teaches a hookah bowl (abstract) the hookah bowl (10; Fig. 1) comprising a circular concave cavity (20) and a spire (30; interpreted as the first hollow central pipe) having an opening (40). In a separate embodiment, Elhalwani teaches a hookah bowl (200) has a circular concave cavity (210) with a raised dome (220) with size holes on the outside (Fig. 7, Paragraph 31) and for perpendicular side walls (230; equivalent to one or more walls) connected to the center of the raised dome (Paragraph 31; interpreted as walls emanating from the dome). Further, Elhalwani teaches that the hookah bowl comprising a raised circular spire at the center of the bowl with a concave area between the inner walls of the bowl and the spire (Paragraph 8) may be divided into one or more compartments by the use of one or more side walls in order to be loaded with different flavors of tobacco to enjoy a multi-flavored smoke thereby improving the hookah smoking experience (Paragraph 9; equivalent to a plurality of compartments located around the central pipe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inside of the tobacco receiving member of Zhang to include a spire with divided compartments as in Elhalwani because the spire provides optimal heat distribution, highly efficient air flow, and an improved hookah smoking experience (Elhalwani; Paragraph 27). 
Regarding claims 4 and 20, modified Shakouri is silent as to the heading is at least partially comprised of silicone. 
Elhalwani further teaches that the hookah bowl is molded from silicone material because of heat resistance properties, increased grip for easier handling, and durability (Paragraph 12).
It would have been obvious to said skilled artisan to have modified the tobacco tray and/or holder of Shakouri to be silicone as in Elhalwani because silicone has heat resistance properties, has increased grip for easier handling, and more durability (Elhalwani; Paragraph 12). 
Regarding claim 5, modified Shakouri discloses the holder includes ridges (see annotated Fig. 9 below; interpreted as the raised parts of the pot body) made of silicone for gripping (Elhalwani; Paragraph 12). 

    PNG
    media_image3.png
    719
    459
    media_image3.png
    Greyscale


Regarding claim 6, modified Shakouri discloses a charcoal container (101; equivalent to a heating source platform) arranged on top of the holder (Paragraph 37), the charcoal container is provided with threads (107; interpreted as a coupling having at least one ridge) on the inner wall for screwing the charcoal container to the holder (Paragraph 37).
Regarding claim 7, modified Shakouri is silent as to one or more walls separating the interior space into a plurality of compartments for holding organic matter to be smoked by a user.
Elhalwani further teaches a bowl (200) comprising four perpendicular side walls (230) connected to a raised dome (220) thereby forming one or more compartments (see abstract and Paragraph 8), wherein the one or more compartments can be loaded with different flavors and a piece of charcoal can be moved around to heat different flavors to enjoy a multi-flavored smoke thereby improving the smoking experience (Elhalwani; Paragraph 9). 

Regarding claim 9, modified Shakouri discloses a hemispherical head (see Fig. 1 and 3), wherein the tobacco tray is provided at the bottom section of the heading section (Paragraph 38; Fig. 1 and 3) and above the lower section (104; see Fig. 1 and 3).  
Regarding claim 15, modified Shakouri discloses the charcoal container (101; equivalent to a ventilated cover) arranged on top of the holder (Paragraph 37), the charcoal container is provided with threads (107; interpreted as a coupling having at least one ridge) on the inner wall for screwing the charcoal container to the holder (Paragraph 37).
Therefore, one of ordinary skill in the art would appreciate that the holder (102) includes corresponding external threads to couple to the charcoal holder (e.g. see Fig. 2; interpreted as a sealing ridge). 
Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shakouri Moghadam (US 2010/0275937; hereby Shakouri) in view of Elhalwani (US 2017/0055570) as applied to claim 1 above and further in view of Zhang (CN 104287090 A; see machine translation).
Regarding claims 2-3, modified Shakouri discloses the lower section oriented below the tobacco tray (see Fig. 3). Shakouri further discloses the head is for use with a hubble-bubble device (abstract). One of ordinary skill in the art would appreciate that a hubble-bubble device is synonymous with a hookah, which is known for filtering smoke with water (see Paragraph 4). 
However, Shakouri does not explicitly teach a second hollow central pipe, and is silent as to a conical shaped grommet comprising a coupling surface inserted into at least a portion of the second hollow central pipe for sealing with a water pipe.
Zhang teaches a hookah (Paragraph 2) comprising a tobacco receiving member (2), and a tobacco pot body (1) having a through hole (11; see Fig. 3; interpreted as a second hollow central pipe) and sealing sleeve (20; see Fig. 4; interpreted as a conical shaped grommet), wherein a pipe (10) provided with the sealing sleeve is inserted into the through hole (Paragraph 25). 
. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shakouri Moghadam (US 2010/0275937; hereby Shakouri) in view of Elhalwani (US 2017/0055570) as applied to claim 1 above and further in view of De Gaglia (US 2015/0374032).
Regarding claim 11, modified Shakouri discloses the system as discussed above with respect to claim 1.
However, modified Shakouri is silent as to the inner bowl component is comprised of glass. 
De Gaglia teaches a bowl for smoking organic material (abstract; Paragraph 1) wherein the bowl is made of glass (24; Paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified tobacco tray of Shakouri to be glass as in De Gaglia because glass does not readily conduct heat (De Gaglia; Paragraph 22). Additionally, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination”. See MPEP 2144.07.
Regarding claim 12, modified Shakouri is silent as to the holder is comprised of silicone. 
Elhalwani further teaches that the hookah bowl is molded from silicone material because of heat resistance properties, increased grip for easier handling, and durability (Paragraph 12).
It would have been obvious to said skilled artisan to have modified the holder of Shakouri to be silicone as in Elhalwani because silicone has heat resistance properties, has increased grip for easier handling, and more durability (Elhalwani; Paragraph 12). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shakouri Moghadam (US 2010/0275937; hereby Shakouri) in view of Elhalwani (US 2017/0055570) as applied to claim 1 above and further in view of Marcus et al. (US 2009/0057257).
Regarding claim 14, modified Shakouri discloses the hookah as discussed above with respect to claim 1.
However, modified Shakouri is silent as to the second outer bowl component further comprises window holes, wherein when coupled with the first inner bowl component, the window holes expose at least a portion of an external surface of the first inner bowl component to external air. 
Marcus teaches a sleeve or wrap for protecting a container (abstract) in the same field of endeavor of controlling heat transfer to and from the container (Paragraph 43), the protective sleeve (100; Fig. 1; Paragraph 68) comprising a plurality of holes (120), wherein the holes can be used to see the level of the contents in a container (Paragraph 68) and control the heat transfer to and from the container, wherein adding more holes is associated with the withdrawal of thermal energy, and wherein the holes pass entirely through the width of the body and are uncovered (Paragraph 43) and gripping elements (160, 162) configured as raised surface areas which facilitate a user grasping the protective sleeve (Paragraph 70) and molded from a suitable material such as silicone (Paragraph 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified holder of Shakouri to include a plurality of holes as in Marcus in order to increase a user’s ability to grip the protective sleeve (Marcus; Paragraph 70). Additionally, it would have been obvious to said skilled artisan to optimize the heat transfer from the bowl of modified Shakouri by including holes that pass entirely though the width of the thermal insulation layer as in Marcus, and optimizing the size of the holes and/or the number of holes, in order to achieve the desired temperature inside the bowl (Marcus; Paragraph 43). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shakouri Moghadam (US 2010/0275937; hereby Shakouri) in view of Elhalwani (US 2017/0055570) as applied to claim 15 above and further in view of McCoy (US 2001/0039953).
Regarding claim 16, modified Shakouri discloses the hookah as discussed with respect to claim 15 above wherein the holder (102) comprises the external threads (see Fig. 2). 
However, modified Shakouri does not explicitly teach that the seal is airtight.
McCoy discloses a two-piece smoking pipe vaporization chamber including a smoking pipe bowl (abstract) wherein a second outer bowl component (sealing O-ring 2; Fig. 1; Paragraph 22 and 24) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the threading of modified Shakouri by adding a sealing ring that compresses against the threaded member as in McCoy in order to obtain the predictable result of forming an airtight seal (McCoy; Paragraph 22 and 24) which solves the problem of requiring more intake suction and a much longer inhalation draw by increasing the effectiveness [of the bowl] (McCoy; Paragraph 6).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shakouri Moghadam (US 2010/0275937; hereby Shakouri) in view of Elhalwani (US 2017/0055570) and Zhang (CN 104287090 A; see machine translation) as applied to claim 3 above and further in view of Hookah-Shisha (“Hookah Bowl Grommets”).
Regarding claim 17, modified Shakouri discloses the system as discussed above with respect to claim 3.
However, modified Shakouri is silent as to the coupling surface of the grommet comprises at least one of threading, tread, or ribs.
Hookah-Shisha teaches the use of grommets for securing the hookah bowl to the top stem of the hookah to create a sturdy, air-tight seal (Page 2, Paragraph 1), wherein an Egyptian bowl grommet and a mod bowl grommet comprising ribs (Page 1, Fig. 1; Page 2, Paragraph 2, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the grommet of modified Shakouri for the Egyptian bowl grommet or mod bowl grommet depending on shape of the outer bowl as in Hookah-Shisha to achieve the predictable result of creating an airtight seal (Hookah-Shisha; Page 2, Paragraph 1).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shakouri Moghadam (US 2010/0275937; hereby Shakouri) in view of Elhalwani (US 2017/0055570) as applied to claim 7 above and further in view of Horstmann et al. (US 2007/0062548).
Regarding claim 19, modified Zhang discloses the system as discussed above with respect to claim 7.

Horstmann discloses a device for administration of active agents in the same field of endeavor of delivering nicotine by inhalation (abstract) comprising protrusions or teeth (39) configured in helical or spiral baffles emanating from a center (Fig. 3B; Paragraph 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the known technique of spiral shaped teeth or protrusions as in Horstmann to improve the known device of modified Shakouri by modifying the shape of the walls and compartments in the same way of inducing a better whirling of the air and thus better mixing of the gases (Horstmann; Paragraph 73). The modification of the shape of the walls would necessarily change the shape of the compartments in modified Shakouri to be spirally shaped. Additionally, a change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747